Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 Claims: 
In claim 11, lines 23-27, 
 “contacting, by the first spindle, an electrical component; 
contacting, by the second spindle, the electrical component or a second electrical component; 
manipulating, by the first spindle, the electrical component; and 
manipulating, by the second spindle, the electrical component or the second electrical component.” has been changed to 
-- contacting, by the first spindle, an electronic component; 
contacting, by the second spindle, the electronic component or a second electronic component; 
manipulating, by the first spindle, the electronic component; and 
manipulating, by the second spindle, the electronic component or the second electronic component. --

In claim 13, line 2, “picking up, with the first spindle nozzle tip, the electrical component” has been changed to -- picking up, with the first spindle nozzle tip, the electronic component --

Note: “electrical component” has been changed to “electronic component” to be consistent with claims 1, 4 and 13. 
 
Reasons for Allowance
Claims 1-6, 8 and 10-20 are allowed. Claims 7, 9 and 21-95 are canceled.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims 1-2, 4, 8 and 10-20 filed on 04 May 2022 in alignment with the proposed examiner’s amendment sent on 21 March 2022, would overcome the claim objections and claim rejections based on 35 USC §103.

Regarding claims 1, 11 and 18, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claims 1, 11 and 18, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
Regarding claim 1, a theta gear made of a magnetic material that is configured to interact with a motor and become rotated by a magnetic force and the theta gear includes an upper surface facing the second upper end, a lower surface facing the first lower end, and an outer circumference, a circumferential ridge extending from the upper surface toward the second upper end, the circumferential ridge located between the outer circumference of the theta gear and the shaft; wherein the circumferential ridge is adapted to, breaking a beam of an optical sensor disposed on the pick-and-place head and sensing, by the optical sensor, the movement of the nozzle tip relative to at least a portion of the pick-and-place head. 

Regarding claims 11 and 18, a pick-and-place machine and a method comprising a first spindle including a theta gear disposed on the first spindle shaft, the first spindle theta gear is made of a magnetic material that configured to rotate by a first magnetic force of the first theta motor; providing a second spindle including a theta gear disposed on the second spindle shaft  made of a magnetic material, configured to rotate by a second magnetic force of the second theta motor; engaging, by the first spindle theta gear, with the first theta motor of the pick-and-place head; engaging, by the second spindle theta gear, with the second theta motor of the pick-and-place head. 

Prior art of record Hwang (US 20060112545) teaches method and apparatus for mounting electronic component in which a plurality of spindles provided on the head assembly in Figs. 5 and 12, and the spindle is rotated by a nozzle rotation mechanism (driving gear 254). However, Hwang does not teach a spindle gear made of a magnetic material that is configured to interact with a motor or a circumferential ridge located between the outer circumference of the theta gear and the shaft that is adapted to breaking a beam of an optical sensor. 
Prior art of record Nakayama (US 4979286) teaches an electric part mounting apparatus provided with a head rotation drive mechanism which is magnetically connected to a vacuum head in a non-contact state. However, Nakayama’s drive mechanism 3 (Fig. 1) has a motor 30 that drives the magnet piece of the drive member 2 of a vacuum head 1 by coupling a drive member 31, when they are aligned properly by revolution of the shaft 6 (Figs. 11 and 12). Therefore, Nakayama fails to teach a second spindle theta gear made of a magnetic material, configured to rotate by a second theta motor or a circumferential ridge located between the outer circumference of the theta gear and the shaft that is adapted to breaking a beam of an optical sensor. 
Prior art of record Xiao (CN 206500722) teaches a tin welding soldering system having a magnetic gear 624 and a driven gear 625 in Fig. 3. Prior art of record Choi (KR 101287579) teaches a head assembly for a component mounter having a plurality of nozzle spindles radially disposed on the head in which the contact between nozzle spindle 230 and cam 250 is implemented with a magnetic force (Figs. 6a to 6d). However, Xiao and Choi fail to teach a circumferential ridge located between the outer circumference of the theta gear and the shaft that is adapted to breaking a beam of an optical sensor. 
Therefore, claims 1, 11 and 18 are allowed and claims 2-6, 8 and 10 are allowed as they inherit all the limitations of claim 1, claims 12-17 are allowed as they inherit all the limitations of claim 11, and claims 19-20 are allowed as they inherit all the limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729